,                       )
                                      ,                 )
                                                        )           -19-000230
                                                )
                                                        )
                   ,                                    )
      Appellee/Plaintiff below.
                                                        )
                                                        )




                    ;            Appellant/Defendant
               Self-                     Plaintiff



                                                                -



                                                                                       trial

commenced

                                                                                        on




      Plaintiff-A                           -                                    -Appellant

                                                            -

Defendant                   2018,




                             C




                                                    1
                                                                                                               1




returned.




                      -

                                                                                      n

                                              2




                                                                  Defendant-




$5,190.00




Plaintiff-                                                                                                              -



                                                  -




                                                                         -




1                                           Prior to trial Defendant agreed to allow Plaintiff to retrieve her goods.
. . . Accordingly, judgment is awarded in favor of Stephanie Larsen . . . for the return of [the attached list] of
2
    See C.C.P. Civ. R. 62(c); C.C. P. Civ. R. 72(e); J. P. Ct. Civ. R. 23.02 (d).

                                                              2
       T   however,

                                Defendant-



j




                      ,

                                             .




                                                 it

novo                            t

                    Rule 72.3




            trial




                                     3
a)

b)



c)




     t   June




                ______________________________________

                     Judge




          4